Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 44, delete “19” and insert “30”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: O’Brien (of record) at p. 3281, right column, states: There are different mechanism whereby medications canblock or diminish the euphoria produced by drugs of abuse.  Antagonist treatment prevents the addicitive agent from effective binding to brain receptors that mediate the euphoric response.  This is best illustrated by naltrexone treatment in opiate dependence, since the mechanism of opiate euphoria results from the stimulation of µ-opiate receptors.  The mechanism of stimulant euphoria is not well understood, so it has been more difficult to develop medications to block this essential clinical phenomenon.  Thus, the instant application appears to be unpredictable, as can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627